ATKINSON, J.
1. This case turns upon the question of intent. Between the witnesses and the statement of the accused there is hardly a dispute. The evidence touching the bona fides of the defendant in purchasing from Hawkins is susceptible of two constructions, one in favor of innocence, and the other of guilt. In passing upon this question the good character of the accused is manifestly material. The charge complained of deals with the subject in such way as-to avoid the application of the rule to the vital question at issue. The jury is instructed, in effect, that if they believe the character of the accused-is sufficiently good to justify them in the belief “that the other evidence in the case is all false, or the witnesses mistaken,” it will be their duty to acquit. That charge misses the issue. The question is not whether the other evidence is false or the witnesses mistaken, but how should the evidence which is introduced be construed, and what conclusion should the jury draw from those facts. The charge of the court should have dealt with this question, and the jury should have been instructed that it was their duty, in connection with the other evidence in the case, to take into consideration all of the evidence bearing upon the defendant’s character, with a view of construing his conduct and ascertaining whether or not, under the facts as proved, his motives were honest, and whether or not he acted in good faith in making the purchase from Hawkins; and, if they thought his character sufficiently good, that they could deal with it as a substantive fact, capable either of raising a reasonable doubt as to his guilt or establishing his innocence, and that his acquittal should result from either of those conclusions. This being a close case, and inasmuch as the court restricted the jury in the manner above specified, a new trial should have been granted.
2. The ruling expressed by the second headnote rests upon the theory that no harm was done to the defendant by the failure of the *825court to give in charge to the jury the law touching the prisoner’s statement. If the omission was harmful, it is well settled that the court should have charged upon that subject, without any written request so to do; if it was not harmful, it is also well settled that, in the absence of a request, the omission to charge would not be good cause for the grant of a new trial. Doster v. State, 93 Ga. 43; Barfield v. State, 105 Ga. 491, and cit. So it remains only to be determined whether or not the omission of the court complained of was harmful to the defendant. This question is settled in the negative by the language of the statement. By its own terms, the statement is not in material conflict with any evidence offered against the accused, but, on the contrary, in so far as it goes, is almost identical with the facts testified against him, and does not explain anything pointing to his- guilt. It follows, therefore, that the court did not err in refusing to grant a new trial upon that ground.

Judgment reversed.


All the Justices concur.